Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/16/2021 have been entered. Claims 1, 3, 5, 6, 14, 20 have been amended. Claims 2, 18 have been canceled.  Claims 21-22 have been added. Claims 1, 3-17, 19-22 are still pending in this application, with claims 1, 5, and 14 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 11, 14, 15, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, 21, 6, 22 of copending Application No. 16722598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Application is generally broader than the copending application.


The following is a claim comparison of the Instant Application’s claims 1, 5, 11, 14, 15, 17 and the copending application’s claims 1, 5, 12, 21, 6, 22.

Instant Application 16722771
US Application 16722598
1. A system comprising: 



one or more processors; and 
one or more non-transitory computer readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 

receiving data comprising a plurality of data points; 






associating the data with a target multi-resolution voxel space comprising a first target layer associated with a first resolution and 












a second target layer associated with a second resolution different than the first resolution, wherein a voxel of the target multi-resolution voxel space comprises a subset of the plurality of data points; 

receiving a reference multi-resolution voxel space comprising a first reference layer associated with the first resolution and a second reference layer associated with the second resolution; 


determining a target voxel of the target multi-resolution voxel space associated with a reference voxel of the reference multi-resolution voxel space, the target voxel and the reference voxel associated with a same resolution; and 

determining a statistical value associated with a combined voxel representing the target voxel and the reference voxel, wherein the statistical value comprises a weighted covariance matrix 

determined based at least in part on a number of points of the target voxel and the reference voxel; 

<Claim 3>


determining a transformation based at least in part on the statistical value; and 



<Claim 3>

controlling an autonomous vehicle based at least in part on the transformation.


a lidar sensor; 

one or more processors; and 
one or more non-transitory computer readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 

receiving data representative of a physical environment from the lidar sensor; 

determining a first semantic class associated with a first portion of the data; 
determining a second semantic class associated with a second portion of the data; 

associating the first portion of the data with voxels of a first voxel grid, the first voxel grid associated with a first semantic layer of a target multi-resolution voxel space; 

associating the second portion of the data with voxels of a second voxel grid, the second voxel grid associated with a second semantic layer of the target multi-resolution voxel space, the first voxel grid and the second voxel grid associated with a first resolution; 

merging a first set of adjacent voxels of the first voxel grid to form 

a voxel of a third voxel grid associated with the first semantic layer, the third voxel grid associated with a second resolution that is coarser than the first resolution; 


merging a second set of adjacent voxels of the second voxel grid to form a voxel of a fourth voxel grid associated with the second semantic layer, the fourth voxel grid associated with the second resolution; 

determining a voxel correspondence between a target voxel of the target multi-resolution voxel space and a reference voxel of a reference multi-resolution voxel space, the target voxel and the reference voxel comprising a same resolution; 

determining a weighted statistic of a covariance of a combined voxel representing the target voxel and the reference voxel; 





determining a smallest eigenvector of the weighted statistic; and 

determining a transformation between the reference multi-resolution voxel space and the target multi-resolution voxel space based at least in part on the weighted statistic and 

the smallest eigenvector.


receiving map data comprising a first voxel space, the first voxel space having a first layer associated with a first resolution and










a second layer associated with a second resolution different than the first resolution; 











receiving sensor data comprising a plurality of data points from a sensor associated with a vehicle; 

associating the sensor data with a second voxel space, the second voxel space comprising a first layer associated with the first resolution and a second layer associated with the second resolution, wherein a voxel of the second voxel space comprises a subset of a plurality of the data points; 

determining, based at least in part on the first voxel space and the second voxel space, a first aggregated voxel data, wherein the first aggregated voxel data comprises a weighted covariance matrix associated with the voxel; 



determining, based at least in part on the first aggregated voxel data, a transformation between the first voxel space and the second voxel space; and 








determining a location of the vehicle in an environment based at least in part on the transformation.


receiving a reference multi-resolution voxel space;


5.1 receiving sensor data from a sensor;

associating at least a first portion of the sensor data with a first voxel of a first voxel grid of a multi-resolution voxel space, the first voxel associated with a first semantic classification and a first resolution; 

associating at least a second portion of the sensor data with a second voxel of a second voxel grid of the multi-resolution voxel space, the second voxel associated with the first semantic classification and the first resolution; 

determining, based at least in part on the first voxel and the second voxel, a third voxel associated with a second resolution that is coarser than the first resolution, the third voxel associated with the first semantic classification; 

5.1 receiving sensor data from a sensor; 












determining a voxel correspondence between the first voxel and a reference voxel of the reference multi-resolution voxel space, the reference voxel having the first resolution; and 
determining a weighted statistic of a combined voxel representing the first voxel and the reference voxel; 

determining a transformation between the multi-resolution voxel space and the reference multi-resolution voxel space based at least in part on the weighted average statistic, wherein determining the transformation comprises: 
determining a weighted average of a covariance of the first voxel and a covariance of the reference voxel; and 

determining a smallest eigenvector of the weighted average; and 

controlling an autonomous vehicle based at least in part on the transformation.

12. The method of claim 5, wherein determining the transformation further comprises determining a measurement uncertainty based at least in part on modelling an alignment as a Gaussian distribution.
14. One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: 



receiving a target multi-resolution voxel space comprising a first target layer associated with a first resolution and a second target layer associated with a second resolution different than the first resolution, wherein a voxel of the target multi-resolution voxel space comprises a plurality of data points; 

receiving a reference multi-resolution voxel space comprising a first reference layer associated with the first resolution and a second reference layer associated with the second resolution; 











determining that a first target voxel of the target multi-resolution voxel space is associated with a first reference voxel of the reference multi-resolution voxel space, the first target voxel and the first reference voxel sharing the first resolution; 

determining a first weighted statistic of the first target voxel and the first reference voxel wherein the first weighted statistic comprises a weighted covariance matrix; 

determining that a second target voxel of the target multi-resolution voxel space is associated with a second reference voxel of the reference multi-resolution voxel space, the second target voxel and the second reference voxel sharing the second resolution; 

determining a second weighted statistic of a second combined voxel representing the second target voxel and the second reference voxel; and 

determining a transformation between the target and reference multi-resolution voxel spaces based at least in part on the first weighted statistic and the second weighted statistic.


receiving sensor data; 

associating at least a first portion of the sensor data with a first voxel of a first voxel grid of a multi-resolution voxel space, the first voxel associated with a first semantic classification and a first resolution; 



receiving a reference multi-resolution voxel space comprising a reference voxel; 



determining a first centroid of the first portion of the sensor data associated with the first voxel; 

determining a second centroid associated with the reference voxel; 

determining a distance between the first centroid and the second centroid; 

determining, based at least in part on the distance, a voxel correspondence between the first voxel and the reference voxel, the reference voxel having the first resolution; 



determining a weighted statistic of a combined voxel representing the first voxel and the reference voxel; 














determining a transformation between the multi-resolution voxel space and the reference multi-resolution voxel space based at least in part on a weighted average statistic; and 

at least one of: 
controlling an autonomous vehicle based at least in part on the transformation; or 
determining map data based at least in part on the transformation.

wherein the target multi-resolution voxel space comprises a first set of voxels associated with a first classification and 
a second set of voxels associated with a second classification.
6. The method of claim 5, further comprising: 

determining the first semantic classification associated with the first portion of the sensor data; 

determining a second semantic classification associated with a third portion of the sensor data; 

and associating, based at least in part on the second semantic classification, the third portion of the sensor data with the third voxel of the multi-resolution voxel space.
17. The one or more non-transitory computer-readable media of claim 14, further comprising 

determining that the first target voxel and the first reference voxel correspond based at least in part on 

a distance of a centroid of the first target voxel and a centroid of the first reference voxel.
22. The one or more non-transitory computer-readable media of claim 21, 

wherein the voxel correspondence is based at least on 


a distance between a first centroid associated with the reference multi-resolution voxel space and a second centroid associated with a target multi-resolution voxel space.


The Instant Application's claims 1, 5, 11, 14, 15, 17 are generally broader than the copending application's claims 1, 5, 12, 21, 6, 22.  The allowed limitations in the Instant Application are also in the copending application.
Therefore, the applicants’ claims are not patentably distinct from the copending application’s claims.

Allowable Subject Matter
Claims 1, 5, 11, 14, 15, 17 are rejected on the ground of nonstatutory double patenting, however claims 1, 3-17, 19-22 would be allowable if the double patenting rejections of independent claims 1, 5, and 14 are resolved.



Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest determining a target voxel of the target multi-resolution voxel space associated with a reference voxel of the reference multi-resolution voxel space, the target voxel and the reference voxel associated with a same resolution; and 
determining a statistical value associated with a combined voxel representing the target voxel and the reference voxel, wherein the statistical value comprises a weighted covariance matrix determined based at least in part on a number of points of the target voxel and the reference voxel.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest the limitations taken as a whole: 
a voxel comprising a plurality of points, 
creating a combined voxel from a target voxel and a reference voxel, 
determining a statistical value from the combined voxel, wherein the statistical value comprises a weighted covariance matrix in the combined voxel.

Regarding claim 5, in light of claim 1 comprising allowable subject matter, the method in claim 5 is similar and performed by the system in claim 1. Therefore, claim 5 would be allowable (pending resolution of double patenting) for the same reasons as claim 1.
determining, based at least in part on the first voxel space and the second voxel space, a first aggregated voxel data, wherein the first aggregated voxel data comprises a weighted covariance matrix associated with the voxel is interpreted as creating a combined voxel from a target voxel and a reference voxel.  The weighted covariance is interpreted as a function of a voxel of the first space and a second voxel of the second space.  This interpretation will verify the alignment of an object in the first and second spaces.  
Thus claim 5, interpreted as creating a combined voxel from a target voxel and a reference voxel, is interpreted as similar to claim 1.

Regarding claim 14, in light of claim 1 comprising allowable subject matter, the medium in claim 14 is similar and performed by the system in claim 1. Therefore, claim 14 would be allowable (pending resolution of double patenting) for the same reasons as claim 1.

Response to Arguments
The Applicants’ arguments (page 9 filed 12/16/2021) regarding the 35 USC 112(b) rejections of claim 6-8, 10 have been fully considered and found persuasive.  Based on the amendments in claims 5 and 6, the claim 6 is interpreted as determining a weighted average of a covariance of the first voxel and the second voxel.  The general definition of covariance used by the Examiner is “a measure of the joint variability of two random 
Thus, the 35 USC 112(b) rejections of claim 6-8, 10 have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613